Exhibit 10.1

EXECUTION COPY

AGREEMENT

This AGREEMENT (this “Agreement”) is entered into as of this 27th day of
January, 2012, by and among Red Oak Partners, LLC, a New York limited liability
company, and the persons and entities affiliated with it and listed on the
signature page hereof (“Red Oak”), and Planar Systems, Inc., an Oregon
corporation (the “Company”).

WHEREAS, the Company has been discussing with David Sandberg, an affiliate of
Red Oak, a shareholder of the Company, the merits of making certain corporate
governance changes to more closely align the Company’s posture with current best
practices as supported by a growing number of shareholder advocacy
organizations;

WHEREAS, the Company is undertaking actions to obtain shareholder approval to
remove the staggered director term structure presently in place, a change that
the Company and Mr. Sandberg agree is in the best interests of the Company and
its shareholders;

WHEREAS, the Company’s board of directors (the “Board”) invited Mr. Sandberg to
consider serving as one of the Company’s nominees for election to the Board at
the Company’s 2012 Annual Meeting of Shareholders (“2012 Annual Meeting”), and
he agreed to do so; and

WHEREAS, the Company and Mr. Sandberg and his affiliates desire to memorialize
their agreements relating to eliminating the staggered director term structure
of the Board and Mr. Sandberg’s nomination for election to the Board.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1. Director Nominees. The Company and Red Oak agree that the nominees for
director to be proposed by the Board for election at the 2012 Annual Meeting
shall be Gerald K. Perkel and David Sandberg, each for a three-year term. The
Company’s Proxy Statement will recommend election of both the nominees.

2. Number of Directors. There shall be no restrictions on the number of
directors authorized by the Board in accordance with the Bylaws of the Company.
The parties understand that Oregon law provides that the term of any director
elected by the Board to fill a vacancy on the Board expires at the next meeting
of shareholders at which directors are elected. The Company acknowledges the
merits of reasonable periodic rotation of Board membership.

3. Board Committees.

(a) David Sandberg, if elected, shall be appointed to serve on the Compensation
Committee and the Governance Committee, with such appointments to extend at
least until the day after the 2013 Annual Meeting. Mr. Sandberg shall be
permitted to serve on not less than two committees, and shall be permitted to
serve on the same number of committees as the director serving on the most
committees of the Board, provided that he is eligible to serve on each such
committee.

 

1



--------------------------------------------------------------------------------

(b) In order to provide an opportunity for Mr. Sandberg, prospectively a newly
appointed member of the Compensation Committee, to better understand the
Company’s equity incentive programs and to share his thoughts about such
incentive programs, the Company agrees that, prior to the first meeting of the
Compensation Committee after the appointment of David Sandberg to the Committee,
no additional equity awards will be granted to the Company’s directors or its
three executive officers.

(c) The Company hereby represents that the Board has not appointed an Executive
Committee or other committee with similar Board authority, and hereby agrees
that from the date of this Agreement until the day after the 2013 Annual
Meeting, no such committee shall be appointed, except by unanimous approval of
all members of the Board.

4. Amendment to Articles of Incorporation. The Board will adopt and recommend to
the shareholders of the Company for approval at the 2012 Annual Meeting an
amendment to Article VI of the Company’s Second Amended and Restated Articles of
Incorporation (the “Articles of Incorporation”) in substantially the form of the
draft provided to Red Oak on January 23, 2012 (the “Articles Amendment”).

5. Voting Agreement and Solicitation.

(a) Red Oak agrees that it will cause all shares of voting stock beneficially
owned by it and its affiliates to be present for quorum purposes and to be voted
at the 2012 Annual Meeting (i) in favor of each of those individuals nominated
as directors as set forth in Section 1 above, (ii) in favor of approval of the
Articles Amendment, (iii) in favor of approval of the ratification of the
appointment of the Company’s independent registered public accounting firm, and
(iv) in favor of each other proposal consistent with the terms hereof contained
in the Proxy Statement in the manner that the Board recommends in the Proxy
Statement (the “Proposals”).

(b) The Company’s proxy statement for the 2012 Annual Meeting (the “Proxy
Statement”) shall include the Board’s recommendation for approval of the
Proposals. The Company shall permit Mr. Sandberg to review the Company’s Proxy
Statement before it is mailed to shareholders and shall reasonably consider any
changes requested by Mr. Sandberg. The Company shall retain The Proxy Advisory
Group, LLC to assist in the Board’s solicitation of proxies for approval of the
Proposals, and shall use its best efforts to obtain approval of the Proposals.

(c) Mr. Sandberg agrees that if the Articles Amendment is adopted at the
Company’s 2012 Annual meeting, he will, to the extent necessary to implement
such Articles Amendment, resign from the Company’s board of directors on the
date of the 2013 Annual Meeting, subject to the right of the Company to
nominate, and its shareholders to elect, him for a one-year term commencing on
the date of the 2013 Annual Meeting.

6. Company Representations and Warranties. The Company represents and warrants
to Red Oak as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Oregon. The Company has the full power
and

 

2



--------------------------------------------------------------------------------

authority to execute, deliver and carry out the terms and provisions of this
Agreement, and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement; and

(b) This Agreement has been duly and validly authorized by the Board, and
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms, and no
other proceeding on the part of the Company is necessary to authorize the
execution, delivery and performance of this Agreement.

(c) The Company has obtained the written agreement of each of its directors and
executive officers to vote in favor of the Proposals at the 2012 Annual Meeting
and, if the Articles Amendment is adopted at such meeting, to take all other
steps which may be necessary, to implement such Articles Amendment, including an
agreement from each director whose term would expire after the 2013 Annual
Meeting to resign effective on the date of such meeting, subject to the right of
the Company to nominate, and its shareholders to elect, such resigning director
for a one-year term commencing on the date of the 2013 Annual Meeting. The
Company will not alter or amend such written agreements without Red Oak’s
consent. True copies of each such agreement have been provided to Red Oak.

7. Red Oak Representations and Warranties. Each member of Red Oak represents and
warrants to the Company as follows:

(a) To the extent that Red Oak is an entity, it is duly organized, validly
existing and in good standing under the laws of the state in which it was
incorporated or organized. It has the full power and authority to execute,
deliver and carry out the terms and provisions of this Agreement, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement; and

(b) This Agreement has been duly and validly authorized by Red Oak’s governing
bodies, and executed and delivered by Red Oak and constitutes its valid and
binding obligation, enforceable against Red Oak in accordance with its terms,
and no other proceeding on its part is necessary to authorize the execution,
delivery and performance of this Agreement.

8. Standstill Agreement.

(a) Standstill Period. Red Oak agrees that, for a period commencing on the date
of this Agreement and ending on the day after the Company’s 2013 Annual Meeting
(the “Standstill Period”), it will not in any manner, and will cause its
affiliated entities and Representatives, not to in any manner, directly or
indirectly, effect or seek, offer or propose (whether publicly or otherwise) to
effect, or cause or participate in or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in any of the following:

(i) any tender offer or exchange offer involving the Company or any of its
subsidiaries or affiliates, provided that this clause (i) shall not prohibit Red
Oak from (A) tendering in any tender offer or exchange offer by parties not
affiliated with Red Oak unless Red Oak has induced or assisted such parties to
make such offer, or (B) tendering or supporting, opposing or proposing an
alternative to any such tender offer or exchange offer approved or recommended
by the Company’s Board of Directors;

 

3



--------------------------------------------------------------------------------

(ii) any merger or any other form of business combination or acquisition or
other transaction relating to a material amount of assets or securities of the
Company or any of its subsidiaries or affiliates, but this clause (ii) shall not
prohibit Red Oak from (A) voting on any such transaction proposed by a
non-affiliated party, or (B) voting on, supporting, opposing or proposing an
alternative to any such proposal approved by the Company’s Board of Directors;

(iii) any form of restructuring, recapitalization, liquidation, dissolution or
other extraordinary or similar transaction with respect to the Company or any of
its subsidiaries or affiliates, but this clause (iii) shall not prohibit Red Oak
from (A) voting on any such transaction proposed by a non-affiliated party, or
(B) voting on, supporting, opposing or proposing an alternative to any such
proposal approved by the Company’s Board of Directors;

(iv) initiate, announce, propose, submit or otherwise make any proposal to the
Company or its shareholders or engage in any “solicitation” of “proxies” (as
such terms are defined in the rules of the Securities and Exchange Commission)
or consents to vote any voting securities of the Company or any of its
subsidiaries, or otherwise seek to influence any vote of voting securities of
the Company, with respect to any matter other than: (A) any matter described in
clauses (i)-(iii) above as to which Red Oak is permitted to take action; (B) the
election of directors at the 2013 Annual Meeting; and (C) if the Articles
Amendment is not approved at the 2012 Annual Meeting, a shareholder proposal on
the same subject at the 2013 Annual Meeting.

(v) form, join or in any way participate in a “group,” except any group composed
solely of Red Oak affiliates, including newly formed affiliates, or as a
“participant” in any “solicitation” (as such terms are defined in the rules of
the Securities and Exchange Commission) to do any of the foregoing, unless one
of the exceptions in clauses (i) through (iii) applies;

(vi) enter into any arrangements, understandings or agreements relating to the
Company (whether written or oral) with, or advise, finance, assist or encourage
any other person not affiliated with Red Oak in connection with any of the
foregoing, or make any investment in, or enter into any arrangement relating to
the Company with, any other person that Red Oak knows or has reason to know
engages, or offers or proposes to engage, in any of the activities or
transactions referenced in the foregoing unless one of the exceptions in clauses
(i) through (iii) applies; or

(vii) take or intentionally cause or actively induce others to take any action
directly inconsistent with any of the foregoing.

(b) Voting Restrictions. During the Standstill Period, in the event that David
Sandberg or Red Oak seeks to acquire the Company (by way of merger, tender offer
or otherwise) or the foregoing are part of any group seeking such, David
Sandberg agrees to either: (a) recuse himself from voting on such matter as a
member of the Board or (b) if necessary to

 

4



--------------------------------------------------------------------------------

obtain a quorum, shall participate in such Board meeting such that a quorum
exists and then subsequently abstain from voting on such matter. This
subparagraph (b) shall not apply if the Board has allowed any other director who
is part of or affiliated with a group making a proposal to participate or vote.

9. Compliance by Red Oak Affiliates. Red Oak agrees it will use its best efforts
to cause its affiliates to comply with the terms of this Agreement, and will be
responsible for any breach of any provision of this Agreement by its affiliates.

10. Public Information.

(a) Press Release. Promptly following the execution of this Agreement, the
Company shall file a Current Report on Form 8-K with the SEC disclosing this
Agreement. The Company shall permit Mr. Sandberg to review the Company’s Form
8-K prior to the time it is filed with the SEC and shall reasonably consider any
changes requested by Mr. Sandberg regarding the disclosure in the Form 8-K that
refers to Red Oak or Mr. Sandberg. The parties may agree to issue a press
release announcing this Agreement. Any such press release shall be mutually
agreeable to the parties in form and substance.

(b) Non-Disclosure. Neither the Company nor Red Oak, nor any of their respective
affiliates, will disclose in any way any information regarding this Agreement,
the other party or discussions or negotiations between the parties regarding the
preparation of this Agreement or the subject matter hereof, or that otherwise
relates to, arises out of, or is in connection with any matter related to this
Agreement, except with the prior written consent of the other party or as
required by federal securities laws. Notwithstanding the foregoing, each party
may disclose such information to its respective employees, officers, directors,
agents, legal counsel, accountants and other representatives and advisors
(“Representatives”), it being understood that the Representatives to whom such
disclosure is made will be informed of the confidential nature of the
information so disclosed and instructed to keep such information confidential;
provided, however, that each party, after consultation with counsel, may make
any disclosure that it determines in good faith is required to be made under
applicable law.

(c) Non-Disparagement. Neither the Company, the members of the Company’s Board,
nor Red Oak, nor any of their respective affiliates will, directly or
indirectly, make or issue or cause to be made or issued any disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC (except for a document filed with the SEC that
complies with the SEC’s proxy rules) or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst)
concerning the other party or any of its affiliates, which disparages such party
or any of its affiliates, including as individuals (provided that each party,
after consultation with counsel, may make any disclosure that it determines in
good faith is required to be made under applicable law).

11. Corporate Governance. All terms and provisions in this Agreement involving
corporate governance and the duties and obligations of the Board or the Company
are intended to be binding on the Board and the Company to the maximum extent
permitted by Oregon law, any NASDAQ or SEC rule or regulation applicable to the
Company, or any applicable case law

 

5



--------------------------------------------------------------------------------

pertaining thereto (as based upon advice of counsel) (collectively, “Applicable
Law”). However, in the event that any term or provision in this Agreement is
found to directly conflict or violate Applicable Law, such term or provision
shall be limited and interpreted in a manner as minimally necessary so as to
avoid such conflict or violation of Applicable Law. In the event that it is
determined that the Articles Amendment is prohibited by Applicable Law, all
restrictions in Section 8 shall immediately lapse.

12. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Company and Red Oak, or in the case of a waiver, by
the party against whom the waiver is to be effective. No waiver by any party of
any breach or violation or, default under or inaccuracy in any representation,
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent breach, violation, default of, or inaccuracy
in, any such representation, warranty or covenant hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence. No
delay or omission on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof.

13. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

14. Expiration of Agreement. Except for the provisions of Section 8, which shall
terminate according to their terms, and the provisions of Sections 9, 10(b) and
12 through 18, which shall not expire, this Agreement shall automatically expire
and terminate on the day after the 2013 Annual Meeting.

15. Counterparts. This Agreement may be executed in any number of counterparts,
which may be exchanged by PDF or facsimile each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument. This Agreement shall become effective when duly executed by each
party hereto.

16. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, each party hereto
intends that such provision shall be construed by modifying or limiting it so as
to be valid and enforceable to the maximum extent compatible with, and possible
under, applicable law.

17. Governing Law. This Agreement, the rights of the parties and all actions
arising in whole or in part under or in connection herewith, shall be governed
by and construed in all respects, including validity, interpretation and effect,
in accordance with the laws of Oregon, applicable to contracts executed and to
be performed wholly within such state without giving

 

6



--------------------------------------------------------------------------------

effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction. Each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of the state and
federal courts in Oregon in the event any dispute arises out of this Agreement
or the transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the state or federal courts in Oregon, (d) agrees to waive
any bonding requirement under any applicable law, in the case any other party
seeks to enforce the terms by way of equitable relief and (e) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address of such parties’
principal place of business or as otherwise provided by applicable law.

18. Construction. Each party cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein. Accordingly,
any rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted or prepared it is
of no application and is hereby expressly waived by each of the parties hereto,
and any controversy over interpretations of this Agreement shall be decided
without regard to events of drafting or preparation.

[Next page is the signature page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have duly executed this Agreement as
of the date first written above.

 

PLANAR SYSTEMS, INC.   DAVID SANDBERG By:          By:        Name:    Gregory
H. Turnbull       Name:    David Sandberg   Title:    Chairman of the Board    
   

 

THE RED OAK FUND, LP     PINNACLE PARTNERS, LLC By:    Red Oak Partners, LLC,
its general partner     By:    Pinnacle Capital, LLC, its investment manager  
By:          By:    Red Oak Partners, LLC, its managing member    

Name: 

Title: 

 

David Sandberg

Managing Member

     

 

By: 

                  Name:    David Sandberg               Title:    Managing
Member RED OAK PARTNERS, LLC     PINNACLE FUND, LLLP By:    Red Oak Partners,
LLC, its general partner     By:    Pinnacle Partners, LLC, its general manager
  By:          By:    Pinnacle Capital, LLC, its investment manager    

Name: 

Title: 

 

David Sandberg

Managing Member

   

 

By: 

 

 

Red Oak Partners, LLC, its managing member

          By:                        Name:    David Sandberg              
Title:    Managing Member

 

8